DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication (16/215,235).
Claims 9-21 are pending.
Claims 1-8 are withdrawn.
Claims 9 and 15 are amended.
Claim 21 is new.
Claims 9-21 will be examined.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Response to Amendments
Applicant’s arguments filed 11/19/2021 have been fully considered but are moot in view of the new ground(s) of rejection.
Claim Objections
Claim 1 is objected to because of the following informalities: typographical error (including the quantum program one or more statements or function invocations that comprise and assertion that asserts that a probability of the current state of the one or more qubits has an expected value). There is an extra “that” after asserts.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US Publication No. 2019/0102690), in view of Babbush et al. (US Publication No. 2019/0019102) and further in view of Reinhardt et al. (US Publication No. 2018/0218281).

As to claim 9, Bishop teaches one or more computer-readable media storing computer-executable instructions which when executed by a classical computer processor cause the classical computer processor to perform a method, the method comprising: 
inputting a quantum program written in a quantum computer language that is synthesizable into quantum-computer-executable instructions for operating a sequence of gates defining quantum operations in a quantum computer [Bishop, par. 0033, 0034 wherein the debugger component can receive quantum circuit data.  The quantum circuit data can be a machine-readable description of a quantum circuit.  The quantum circuit can be a model for one or more quantum computations associated with a sequence of quantum gates.  The quantum circuit data can include textual data indicative of Quantum Assembly Language (QASM) text-format language) that describes a quantum circuit];
simulating, on the classical computer, execution of the quantum program as if it were being executed by the sequence of gates of the quantum computing device [Bishop, par. 0023 wherein the execution component can input one or more qubits into a gate and/or an instrumented circuit; par. 0026 wherein a technology embodied in a system to simulate debugging (via debugging component) and related operational behavior by executing an ensemble of quantum circuits];
Bishop does not explicitly disclose including in the quantum program one or more statements or function invocations that comprise an assertion that asserts that a probability of the current state of the one or more qubits has an expected value; however, in an analogous art of Quantum Phase Estimation of Multiple Eigenvalues, Babbush teaches:
including in the quantum program one or more statements or function invocations that comprise an assertion that asserts that a probability of the current state of the one or more qubits has an expected value [Babbush, par. 0038 wherein representing an outcome of a measurement of the state … and the determined expectation value of the state of the qubit, define a model that represents the probabilities of the values …;’ see also par. 0038-0040]; 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Bishop and Babbush are in the same field of endeavor such as quantum computing to provide method and system which optimizing the debugging for quantum program in a quantum computer using probability of quantum state.
Bishop and Babbush do not explicitly disclose verifying whether the assertion included in the quantum program is true or not; however, in an analogous art of Quantum Annealing Debugging System and Methods, Reinhardt teaches:
verifying, on the classical computer, whether the assertion included in the quantum program is true or not true [Reinhardt, pars. 0114-0115 wherein the expected (classical) value of a variable at a beginning of an anneal should be zero in an Ising model; by tracking these measurements through the anneal, it is possible to determine where the values stop changing, which indicates when a variable freezes …; par. 0076 wherein  the normalized evolution coefficient s changes monotonically over time, increasing from 0 to a maximum value of 1 (0 is not true, 1 is true)];
displaying, on a graphical user interface [Reinhardt, pars. 0132, 0136, 0151 and 0159], data identifying whether the assertion is true or not true [Reinhardt, pars. 0114-0115].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings since Bishop, Babbush and Reinhardt are 

As to claim 11, Bishop, Babbush, Reinhardt teach the one or more computer-readable media of claim 9, wherein the assertion asserts that a selected qubit in an expected state represents a complex vector, |.psi.= [ a b]T  [Babbush, par. 0042, 0045].As to claim 12, Bishop, Babbush and Reinhardt teach the one or more computer-readable media of claim 9, wherein the method further comprises: 
receiving a modification to the quantum program resulting in a modified quantum program [Reinhardt, par. 0018-0019 wherein due to the nature of the quantum effects used by the quantum processor, “reading out” a state can be expected to modify the state of the quantum processor]; and 
outputting the modified quantum program [Reinhardt, par. 0018 – 0019, see also par. 0180, claim 1 and 16]. As to claim 13, Bishop, Babbush and Reinhardt teach the one or more computer-readable media of claim 12, wherein the method further comprises synthesizing the modified quantum program into the quantum-computer-executable instructions for operating the quantum computer [Reinhardt, par. 0180 wherein once those points are identified, the user can be notified and/or the hybrid system can autonomously modify the annealing schedules or affected qubits to pass through avoided crossing; the hybrid system can autonomously modify . As to claim 14, Bishop, Babbush and Reinhardt teach the one or more computer-readable media of claim 9, wherein the method further comprises: 
receiving a command to set a breakpoint in the quantum program [Reinhardt, par. 0012]; and 
halting the simulating when the breakpoint in the quantum program is reached [Reinhardt, par. 0012 and 0026]. 
As to claim 21, Bishop, Babbush, Reinhardt and Gambetta teach the one or more computer-readable media of claim 9, wherein the assertion asserts that two qubits are or are not entangled [Bishop, par. 0017-0018]

Claims 15 -19 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop and in view of Reinhardt.
As to claim 15, Bishop teaches a system, comprising: 
a quantum computing device [Bishop, Abstract]; and 
a classical computing device in communication with the quantum computing device and configured to perform a method [Bishop, Abstract], the method comprising: 
inputting a quantum program written in a quantum computer language that is synthesizable into quantum-computer-executable instructions for operating a sequence of gates defining quantum operations in a quantum computer [Bishop, par. 0033 wherein the debugger component can receive quantum circuit data.  The quantum circuit data can be a machine-readable description of a quantum circuit.  The quantum circuit can be a model for one or more quantum computations associated with a sequence of quantum gates.  The quantum circuit data can include textual data indicative of Quantum Assembly Language (QASM) text-format language) that describes a quantum circuit]; 
including in the quantum program one or more statements or function invocations that comprise a command to derive and display quantum states of a subset of two or more qubits being simulated [Bishop, pars. 0018, 0026, 0030 wherein a technology embodied in a system to simulate debugging and related operational behavior by executing an ensemble of quantum circuits, comprising instrumented circuits which are derived from an annotated/instrumented source quantum circuit/code];
simulating, on the classical computer, execution of the quantum program as if it were being executed by the quantum computing device [Bishop, par. 0023 wherein the execution component can input one or more qubits into a gate and/or an instrumented circuit; par. 0026 wherein a technology embodied in a system to simulate debugging (via debugging component) and related operational behavior by executing an ensemble of quantum circuits]
deriving and displaying, on the classical computer, the quantum states of the specified qubits [Bishop, par. 0025 wherein a representation of measurement data can be 
Bishop does not explicitly disclose displaying on the classical computer; however, in an analogous art of Quantum Annealing Debugging System and Methods, Reinhardt teaches:
deriving and displaying, on the classical computer [Reinhardt, pars. 0132, 0136, 0151 and 0159], the quantum states of the specified qubits.
 It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Bishop and Reinhardt are in the same field of endeavor such as quantum program to provide method and system which optimizing the debugging for a quantum program in a quantum computer based on tracking measurements of expected values of variables. 

As to claim 19, Bishop and Reinhardt teach the system of claim 15, wherein the method further comprises implementing a command to examine a current state of one or more qubits being simulated by the classical computer [Bishop, par. 0005, 0020].

As to claim 16, Bishop and Reinhardt teach the system of claim 15, wherein the method further comprises:
receiving a command to set a breakpoint in the quantum program [Reinhardt, par. 0012 and 0025-0026]; 
halting the simulating when the breakpoint in the quantum program is reached [Reinhardt, par. 0012 and 0026]. 
As to claim 17, Bishop and Reinhardt teach the system of claim 15 wherein the method further comprising:
receiving a modification to the quantum program resulting in a modified quantum program [Reinhardt, par. 0018]; and 
outputting the modified quantum program [Reinhardt, par. 0018]. 
As to claim 18, Bishop and Reinhardt teach the system of claim 17, wherein the method further comprises: 
synthesizing the modified quantum program into the quantum-computer-executable instructions for operating the quantum computing device [Reinhardt, par. 0180]. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop, in view of Reinhardt, in view of  and further in view of Babbush.
As to claim 20, 
Bishop and Reinhardt teach the system of claim 19.
Bishop and Reinhardt do not explicitly disclose an assertion that asserts that a probability of the current state of the one or more qubits has an expected value; however, in an analogous art of Quantum Phase Estimation of Multiple Eigenvalues, Babbush teaches:
 (a) an assertion that asserts that a probability of the current state of the one or more qubits has an expected value [Babbush, par. 0038 wherein representing an outcome of a 
 (c) an assertion that asserts that a selected qubit in an expected state represents a complex vector, |.psi = [ a b]T [Babbush, par. 0042].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings since Bishop, Reinhardt and Babbush are in the same field of endeavor such as quantum computing to provide method and system which optimizing the debugging for quantum program using probability of quantum state. 
Bishop, Reinhardt and Babbush and do not explicitly disclose the Pauli Z operator; however, in an analogous art of Cost Function Deformation in Quantum Approximate Optimization, Gambetta teaches:
 (b) an assertion that asserts that a selected qubit is in the expected eigenstate of the Pauli Z operator [Gambetta, pars. 0038-0039]
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Bishop, Reinhardt, Babbush, and Gambetta are in the same field of endeavor such as quantum program to provide method and system which optimizing the debugging for a quantum program in a quantum computer using Pauli Z operator. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop, in view of Babbush, in view of Reinhardt and further in view of Gambetta et al. (US Publication No. 2019/0164079).


Bishop, Babbush and Reinhardt teach the one or more computer-readable media of claim 9.
Bishop, Babbush and Reinhardt do not explicitly disclose the Pauli Z operator; however, in an analogous art of Cost Function Deformation in Quantum Approximate Optimization, Gambetta teaches:
 wherein the assertion asserts that a selected qubit is in the expected eigenstate of the Pauli Z operator [Gambetta, pars. 0038-0039].
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Bishop, Babbush, Reinhardt and Gambetta are in the same field of endeavor such as quantum program to provide method and system which optimizing the debugging for a quantum program in a quantum computer using Pauli Z operator. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO 892
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA HUYNH whose telephone number is (408)918-7598.  The examiner can normally be reached on 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINA HUYNH/Examiner, Art Unit 2199     

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199